                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


KODEY S. JAMES,

               Petitioner,

vs.                                                           No. CV 19-00673 KWR/JHR

WARDEN ROSA,

               Respondents.


                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte under Fed. R. Civ. P. 41(b). Petitioner

Kodey S. James filed his Petition Under 28 U.S.C. § 2241 for a Writ of Habeas Corpus on July 22,

2019. (Doc. 2). Petitioner also filed an Application to Proceed in District Court Without Prepaying

Fees or Costs. (Doc. 1). On March 4, 2020, the Court denied Petitioner’s motion for leave to

proceed in forma pauperis on the grounds that Petitioner’s Motion disclosed more than sufficient

assets to pay the $5 filing fee for this proceeding. (Doc. 5 at 1). The Court ordered Petitioner

James to pay the $5 filing fee for this habeas corpus proceeding within 30 days. The Court also

notified James that, if he did not pay the $5 filing fee, the case could be dismissed. (Doc. 5 at 2).

More than 30 days has elapsed and Petitioner has not paid the $5 fee. Therefore, the Court will

require Petitioner to show cause within thirty (30) days of entry of this Order why this case should

not be dismissed for failure to comply with the Court’s Order.

       This is a habeas corpus proceeding under 28 U.S.C. § 2241. The filing fee for a § 2241

proceeding is $5. 28 U.S.C. § 1914. Petitioner did not pay the $5 filing fee but, instead, filed his

Application to Proceed in District Court Without Prepaying Fees or Costs. (Doc. 1). The Court

conducted the analysis of the financial information, including the inmate account statement,

                                                 1
submitted by Petitioner under § 1915(b)(1) and determined that Petitioner has sufficient financial

resources to prepay the $5 filing fee for commencement of the action. (Doc. 5 at 1). On March 4

2020, the Court denied Petitioner leave to proceed pursuant to § 1915 and ordered Petitioner to

pay the full $5.00 filing fee within 30 days. (Doc.5 at 2).

          Petitioner James was denied leave to proceed in forma pauperis based on his financial

ability to pay the $5 fee. (See Doc. 1 at 5-6; Doc. 5 at 1-2). He was ordered to pay the $5 filing

fee within thirty (30) days. (Doc. 5). Petitioner did not pay the $5 filing fee within the thirty-day

time period and has never paid the $5 fee. The Court may dismiss an action under Fed. R. Civ. P.

41(b) for failure to prosecute, to comply with the rules of civil procedure, or to comply with court

orders. See Olsen v. Mapes, 333 F.3d 1199, 1204, n. 3 (10th Cir. 2003). Petitioner will therefore

be ordered to show cause, within thirty (30) days of entry of this Order why the case should not be

dismissed for failure to comply with the Court’s March 4, 2020 Order and failure to prosecute this

action.

          IT IS ORDERED that Petitioner Kodey S. James show cause, within thirty (30) days of

entry of this Order, why this case should not be dismissed for failure to comply with the Court’s

March 4, 2020 Order and failure to prosecute.



                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE




                                                 2
